Citation Nr: 0612947	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-17 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran has unverified service from October 1972 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The issue of entitlement to an increased rating for 
degenerative joint disease of the left knee currently rated 
as 10 percent disabling is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence of record does not support a finding 
that the veteran's hepatitis C is related to an incident or 
injury in active service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty to 
notify.  In correspondence dated in January 2002, the RO 
advised the veteran of what the evidence must show to 
establish service connected compensation benefits.  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

The RO requested from the veteran names and addresses of 
persons, agencies, or companies possessing records that would 
help decide his claim, and the approximate time frame covered 
by the records.  The RO then requested any additional 
information or evidence from the veteran that he wanted VA to 
obtain on his behalf.  The RO told the veteran to send the 
necessary evidence as soon as possible.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

In Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506, the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
the disability.  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating to be assigned and 
effective date of disability are rendered moot. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the July 2002 
rating decision, May 2003 Statement of the Case (SOC), and 
March 2005 Supplemental Statement of the Case (SSOC).  
Together, these documents provided the veteran with notice as 
to the evidence needed to substantiate his claim and the 
reasons for the denial.  The SOC and SSOC provided the 
veteran with notice of all of the laws and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  Regarding timing of the notice, the 
RO issued the original VCAA notice in January 2002, which was 
before the July 2002 rating decision.  The Board concludes 
that the veteran has not been prejudiced by any deficiencies 
in requirements of the notice provisions of the VCAA, and 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and has 
obtained all private medical records that the veteran 
requested.  The RO provided a VA examination for the purpose 
of confirming the diagnosis of Hepatitis C and determining 
its etiology.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Evidence

Medical records from VAMC Louisville dated in February 2002 
to November 2002 reflected a history of Hepatitis C.

According to a service medical report dated in March 1974, 
the veteran tested positive for drug use.  According to 
another report dated in March 1974, the veteran admitted to 
taking pills and smoking drugs.  The examiner noted that the 
veteran's arms were free of needle marks.  In service medical 
records dated in July 1974, an examiner noted an impression 
of drug abuse.    

In a VA examination report dated in August 2003, the examiner 
confirmed the diagnosis of Hepatitis C based on a review of 
results of blood tests performed in June 2002.  Laboratory 
test results showed a hepatitis C viral load of greater than 
850,000 from June 2002.  According to the examiner, a review 
of the claims file revealed that the veteran had abnormal 
liver function tests as early as 1990.  The examiner noted 
that there were no symptoms of liver disease at the time of 
the examination.  The examiner also noted that transaminases 
were reviewed and were within normal limits from June 2003.  
The examiner noted a past history of abnormal liver function 
tests.  

The VA examiner noted the presence of the veteran's body 
piercing and tattoo.  The examiner opined that it was 
unlikely that the professionally created tattoo, which the 
veteran received in 1996, was the etiology of the disease 
because he had abnormal liver function tests prior to that.  
The examiner noted that intravenous drug use was a common 
etiology of Hepatitis C, but mentioned that it could be 
sexually transmitted.  The examiner concluded that 
intravenous drug use was the most likely etiology of the 
veteran's disease because it is one of the most common 
etiologies, and because of the abnormal liver function tests 
and confirmation of viral load.   

In a statement dated in April 2001, the veteran stated that 
he believed his currently diagnosed Hepatitis C was a result 
of his service in Vietnam.

In a brief submitted by the veteran's representative, dated 
in March 2006, the representative stated that the veteran 
reported in-service risk factors for hepatitis C such as 
unprotected sex, body piercing, and IV drug use.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  38 C.F.R. § 3.301(d) (2005).  Drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  Id.  

Analysis

The record is clear that the veteran currently has hepatitis 
C.  However, the second and third elements of Pond are not 
established here - the record lacks evidence indicating that 
the veteran incurred his disorder during active service, and 
the record lacks medical evidence showing a nexus between 
service and the current disorder.  

As to the second Pond element, there is no information or 
evidence showing that, during his time on active duty between 
October 1972 and March 1976, the veteran incurred hepatitis 
C.  The veteran's service medical records do not mention any 
blood disorders, or injuries that could have led to the 
contraction of the disease.  Nor do the service medical 
records show that the veteran received treatment for 
hepatitis C or any related symptoms.  There is also no 
evidence that the likely cause of the disease - intravenous 
drug use - occurred in service.  In fact, the evidence 
supports a finding that the veteran did not take drugs 
intravenously in service.  He admitted to a medical examiner 
in March 1974 to using drugs orally and by smoking them, but 
did not claim to use them intravenously.  The physical 
examination, which detected no markings on the arms 
associated with intravenous drug use, corroborates this 
conclusion.  The second element of Pond is therefore 
unestablished in this matter.  Pond, 12 Vet. App. at 346.  

As to the third element, the medical evidence indicates that 
the veteran's service is not related to his hepatitis C.  
After reviewing the veteran's claims file and conducting a 
physical examination, the VA examiner rendered the opinion 
that intravenous drug use was the most likely etiology of the 
disease.  The examiner noted both the veteran's body piercing 
and sexual history in the report; therefore they were factors 
upon which the examiner based his opinion.  Based on this 
evidence, the Board finds the third element of Pond 
unestablished here.  Pond, 12 Vet. App. at 346.

Finally, although it is unlikely the veteran's disease was 
caused by in-service intravenous drug use, such circumstances 
would likely constitute drug abuse, thus barring service 
connection on those grounds.  38 C.F.R. § 3.301(d) (2005).  

The veteran bears the burden to present and support a claim 
of benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  
Moreover, as a layperson without medical expertise or 
training, the veteran's statements alone are insufficient to 
prove the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(laypersons are not competent to render medical opinions).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND 

In correspondence submitted by the veteran's representative, 
dated in March 2006, the representative raised the issue of 
whether the May 2002 examination accurately reflected the 
veteran's current level of disability.  The representative 
argued that the veteran's condition was worse than originally 
rated and that VA should provide a contemporaneous 
examination with updated x-rays.

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C. 
§ 5103A(d)(1) (West 2002).  The duty to provide a 
contemporaneous examination arises when the evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994);  38 C.F.R. § 3.327(a) (2005).  
An examination which was adequate for purposes of 
determination of the claim by the agency of original 
jurisdiction will ordinarily be adequate for purposes of the 
Board's determination, except to the extent that the claimant 
asserts that the disability in question has undergone an 
increase in severity since the time of the examination.  
VAOPGCPREC 11-95.  

The veteran's assertion that the current rating does not 
accurately measure the present severity of his disability, 
coupled with the fact that the examination was conducted 
nearly four years ago and did not include measurements of 
range of motion of the knee, warrants another VA examination.  

The Board also notes that the veteran received no VCAA notice 
with regards to his left knee claim.  The veteran is entitled 
to VCAA notice on this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Please provide the veteran with 
notice of VA's duties under the VCAA and 
the delegation of responsibility between 
VA and the veteran in procuring the 
evidence relevant to the appealed claim.  
This notice shall specify what 
information and medical or lay evidence 
is necessary to substantiate the claim.  
As part of that notice, the RO shall 
indicate which portion of the 
information and evidence is to be 
provided by the veteran and which 
portion VA will attempt to obtain on 
behalf of the veteran.  The notice shall 
request that the veteran provide any 
evidence in the veteran's possession 
that pertains to the claim.  This action 
should include written notice to the 
veteran of what the evidence must show 
to establish entitlement to a higher 
evaluation for service connected 
degenerative joint disease, residuals of 
left knee disorder.  The notice should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The veteran should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by law.

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of the left knee 
disorder.  The examiner should comment 
at which degree the veteran experiences 
pain, if any, on range of motion.  The 
examiner should comment on any 
additional functional loss of use of the 
knee due to pain, weakness, fatigue, 
incoordination, etc.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination. 

3.  Thereafter, the veteran's claim of 
entitlement to an increased rating for 
left knee degenerative joint disease 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


